Name: Commission Regulation (EEC) No 2728/81 of 10 September 1981 amending, as regards their application by variety of Community-produced tobacco, Regulations (EEC) No 1727/70, (EEC) No 1728/70, (EEC) No 2603/71, (EEC) No 638/74 and (EEC) No 410/76
 Type: Regulation
 Subject Matter: trade policy;  marketing;  consumption;  plant product
 Date Published: nan

 26 . 9 . 81 No L 272 / 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2728 / 81 of 10 September 1981 amending, as regards their application by variety of Community-produced tobacco, Regulations (EEC) No 1727/70, (EEC) No 1728/70, (EEC) No 2603/71 , (EEC) No 638/74 and (EEC) No 410/76 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, Having regard to Council Regulation (EEC ) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (*), as last amended by the Act of Accession of Greece , and in particular the first subparagraph of Article 3 ( 3 ), Article 5 ( 6 ), Article 6(10) and Article 7 (4 ) thereof, Having regard to Council Regulation (EEC) No 1697/71 of 26 July 1971 on the financing of intervention expenditure in respect of raw tobacco (2), as last amended by Regulation (EEC) No 330/74 (3 ), and in particular Article 6 (2 ) thereof, Whereas Council Regulation (EEC ) No 1534/81 of 19 May 1981 fixing for the 1981 harvest the norm and intervention prices and the premiums granted to purchasers of leaf tobacco, the derived intervention prices for baled tobacco and the reference qualities (4 ) introduced the list of tobacco varieties grown in Greece together with the definition of their reference qualities ; whereas corresponding amendments should therefore be made to the Regulations containing provisions referring to the various varieties and reference qualities of tobacco, namely the following Regulations :  Commission Regulation (EEC) No 1727/70 of 25 August 1970 on intervention procedures for raw tobacco ( 5 ), as last amended by Regulation (EEC ) No 290/81 ( 6),  Commission Regulation (EEC) No 2603/71 of 6 December 1971 on detailed rules for the conclusion of contracts for first processing and market preparation of tobacco held by intervention agencies ( 7), as last amended by Regulation (EEC) No 290/81 ,  Commission Regulation (EEC) No 638/74 of 20 March 1974 fixing the maximum tolerance for quantity losses resulting from the storage of raw tobacco by intervention agencies ( 8), as amended by Regulation (EEC) No 1979/79 (9),  Commission Regulation (EEC) No 410/76 of 23 February 1976 fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco ( 10), as last amended by Regulation (EEC) No 290/81 ; Whereas a scale of price increases and reductions for varieties grown in Greece was introduced by Annex I to the Act of Accession of Greece into Commission Regulation (EEC) No 1728/70 ("), as last amended by Regulation (EEC) No 290/81 ; whereas, however, on the basis of a more detailed appraisal of the range of qualities of Greek tobacco and the introduction of the classification of varieties of this tobacco by Regulation (EEC) No 1534/81 this scale should be amended ; Whereas Article 1 of Council Regulation (EEC) No 327/71 ( 12) makes provision, in respect of leaf tobacco purchased by intervention agencies, for the conclusion of first processing and market preparation contracts by a tendering procedure, under which contracts must be awarded to the highest tender, provided it does not exceed an amount to be fixed for each variety ; ( 7 ) OJ No L 269 , 8 . 12 . 1971 , p . 11 . ( 8 ) OJ No L 77, 22 . 3 . 1974, p . 30 . ( 9 ) OJ No L 228 , 8 . 9 . 1979, p . 23 . OJ No L 94, 28 . 4 . 1970 , p . 1 . ( 2 ) OJ No L 175 , 4 . 8 . 1971 , p . 8 . ( 3 ) OJ No L 37, 9 . 2 . 1974, p . 5 . ( 4 ) OJ No L 156 , 15 . 6 . 1981 , p . 1 . ( 5 ) OJ No L 191 , 27. 8 . 1970, p . 5 . ( 6 ) OJ No L 32 , 4 . 2 . 1981 , p . 9 . ( 10) OJ No L 50, 26 . 2 . 1976 , p . 11 . (") OJ No L 191 , 27. 8 . 1970, p . 18 . ( 12 ) OJ No L 39 , 17 . 2 . 1971 , p . 3 . No L 272 / 2 Official Journal of the European Communities 26 . 9 . 81 1 . Annex I is amended in accordance with Annex IV to this Regulation ; 2 . Annex II is amended in accordance with Annex V to this Regulation . Whereas Commission Regulation (EEC) No 2603 /71 fixed these amounts ; whereas , since the last updating of these amounts, the components used for the calculation have changed considerably for certain varieties ; whereas, therefore, the amounts should be updated again accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, Article 3 The Annex to Regulation (EEC) No 2603/71 is hereby replaced by Annex VI to this Regulation . Article 4 HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 638/74 is hereby replaced by Annex VII to this Regulation. Article 5 Regulation (EEC) No 1727/70 is hereby amended as follows : 1 . Annex I is amended in accordance with Annex 1 to this Regulation ; 2 . Annex II is amended in accordance with Annex II to this Regulation ; 3 . Annex IV is amended in accordance with Annex III to this Regulation . Regulation (EEC) No 410/76 is hereby amended in accordance with Annex VIII to this Regulation. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Article 2 European Communities . Regulation (EEC) No 1728/70 is hereby amended as follows : It shall apply for the first time to tobacco harvested in 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 10 September 1981 . For the Commission Poul DALSAGER Member of the Commission 26 . 9 . 81 Official Journal of the European Communities No L 272 / 3 ANNEX I Annex I to Regulation (EEC) No 1727/70 is amended as follows : I. The varieties entered against Serial No 1 are replaced by the following: ' 1 . BADISCHER GEUDERTHEIMER'. II . Number 10 is replaced by the following : ' 10 . ( a ) KENTUCKY and hybrids thereof, ( b ) MORO DI CORI, (c ) SALENTO Category A : leaf of ample size , fully ripe , of firm and elastic texture , well-cured and in good condition, brown without damage, of good combustibility . Category B : leaf fully ripe , of firm texture, without curing and condition defects, brown in colour, with some damage, with good combustibility ( 1 ). Category C : leaf sufficiently ripe, of possible light or coarse texture, with some defects as regards condition , uneven brown in colour , with some damage , possibly prominent.' III . The varieties entered against Serial No 11 are replaced by the following: ' 11 . ( a ) FORCHHEIMER HAVANNA II c ); ( b ) NOSTRANO DEL BRENTA; ( c ) RESISTENTE 142 ; ( d ) COJANO'. IV. The following entries are added : 17 . BASMA Quality I/Il : Quality III : leaf ripe , undamaged, sound, well-cured, from all positions on the plant except the first ('protomana '), up to 15 cm long, colour golden-yellow, orange to yellow-red, with good elasticity, shiny, fairly bodied, porous structure and fine texture, with strong pleasant aroma, good combustibility . leaf ripe , showing slight damage and/or curing defects , with slight disease blemishes, from all positions on the plant, up to 20 cm long, colour light yellow , yellow-green , reddish or light brown, with fairly porous structure and fine texture, medium elasticity , moderately shiny and bodied, very good combustibility , with pleasant aroma . Quality IV : poor leaf, papery or crude, showing marked curing defects, coming from all primings, regardless of size , not uniform in colour, showing marked integrity defects , injured by diseases or insects , with mild aroma, but having the minimum requirements for intervention . Quality I/III : leaf ripe, undamaged, sound , well-cured, from all positions on the plant except the first ('protomana '), up to 15 cm long, colour golden-yellow, orange to yellow-red, with good elasticity, shiny, fairly bodied, porous structure and fine texture, with strong, typical aroma, good combustibility. Leaf as described above constitutes 45 % of quality I/III . Leaf ripe showing slight damage and/or curing defects , with slight disease blemishes, from all positions on the plant, up to 20 cm long, colour light yellow, yellow-green, reddish or light brown , with fairly porous structure and fine texture , medium elasticity , moderately shiny and bodied , with strong, typical aroma, very good combustibility . Leaf as described above constitutes 55 % of quality I/III ( 1 ). (*) Reference quality . No L 272 / 4 Official Journal of the European Communities 26 . 9 . 81 18 . KATERINI and similar varieties Quality l/II : leaf ripe, undamaged, sound, well-cured, from all positions on the plant except the first ('protomana'), up to 20 cm long, colour light yellow (Bashi Bagli ),, orange to reddish (Katerini ), of porous structure , good elasticity , shiny , fairly bodied , fine texture and very good combustibility . Quality 111 : leaf ripe with slight damage and/or curing defects , with slight disease blemishes, from all positions on the plant, up to 25 cm long, colour yellow, orange, yellow-green, reddish or light brown, of porous structure, medium elasticity and shiny , moderately bodied, fine texture and very good combustibility. Quality IV : poor leaf, papery or crude, with marked curing defects, coming from all primings, regardless of size, not uniform in colour, showing marked defects of integrity and disease injuries, but having the minimum requirements for intervention . Quality I/III : leaf ripe, undamaged, sound, well-cured, from all positions on the plant except the first ('protomana'), up to 20 cm long, colour light yellow or orange to reddish, of porous structure, good elasticity, shiny, fairly bodied, fine texture and very good combustibility . Leaf as above constitutes 45 % of quality I/Ill . Leaf ripe with slight damage and/or curing defects, with slight disease blemishes, from all positions on the plant, up to 25 cm long, colour yellow, orange, yellow-green, reddish or light brown, of porous structure, moderately bodied, medium elasticity and shiny, fine texture and very good combustibility . Leaf as described above constitutes 55 % of quality I/III (*). 19 . KABA KOULAK classic Quality I/II : Quality III : Quality IV : leaf ripe , undamaged, sound, well-cured, from all positions on the plant except top leaves, up to 25 cm long for Macedonia Kaba Koulak and to 20 cm long for Karatzova and Kontoula, of moderate to deep yellow colour, good elasticity, shiny, of porous structure, fine texture and excellent combustibility . leaf ripe, with some slight damage and/or curing defects, with slight disease blemishes, from all positions on the plant, up to 30 cm long for Macedonia Kaba Koulak and 25 cm long for Karatzova and Kontoula, colour yellow, yellow-green, reddish, of fairly porous structure and fairly fine texture, medium elasticity and moderately shiny, excellent combustibility . leaf ripe and sufficiently undamaged, with marked curing defects and injuries coming from all primings, regardless of size, not uniform in colour, but having the minimum requirements for intervention. leaf ripe , undamaged, sound, well-cured, from all positions on the plant except top leaves, up to 25 cm long for Macedonia Kaba Koulak and to 20 cm long for Karatzova and Kontoula, of moderate to deep yellow colour, good elasticity, shiny, of porous structure, fine texture and excellent combustibility . Leaf as described above constitutes 47% of quality I/Ill . Leaf ripe, with some slight damage and/or curing defects, with slight disease blemishes , from all positions on the plant, up to 30 cm long for Macedonia Kaba Koulak and 25 cm long for Karatzova and Kontoula, colour yellow, yellow-green, reddish, of fairly porous structure and fairly fine texture, medium elasticity and moderately shiny, excellent combustibility . Leaf as described above constitutes 53 % of quality I/III ( x ). Quality I/ III : (') Reference quality . 26 . 9 . 81 Official Journal of the European Communities No L 272 / 5 20 . ( a ) KABA KOULAK non-classic (b ) ELASSONA, MYRODATA SMYRNE, TRAPEZOUS and PHI 1 Quality I/ Il : leaf ripe, undamaged, sound, well-cured, from all positions on the plant except the top leaves , up to 30 cm long for Macedonia Kaba Koulak and Trapezous, 20 cm long for Elassona and Phi 1 and 15 cm long for Myrodata Smyrne, of light yellow to reddish colour , good elasticity, shiny, fairly porous structure, fine texture and excellent combustibility . Quality III : leaf ripe and reasonably undamaged, with slight curing defects , with slight disease blemishes, from all positions on the plant, up to 35 cm long for Macedonia Kaba Koulak and Trapezous, 25 cm long for Elassona and Phi 1 and 20 cm long for Myrodata Smyrne, of yellow, yellow-green or light brown colour, of fairly porous structure, fairly fine texture, fairly elastic and shiny, very good combustibility . Quality IV: leaf ripe and sufficiently undamaged, with marked curing defects and serious injuries , coming from all primings, regardless of size , not uniform in colour, but having the minimum requirements for intervention. Quality I/ III : leaf ripe, undamaged, sound, well-cured, from all positions on the plant except the top leaves, up to 30 cm long for Macedonia Kaba Koulak and Trapezous, 20 cm long for Elassona and Phi 1 and 15 cm long for Myrodata Smyrnes , of light yellow to reddish colour , good elasticity , shiny , fairly porous structure, fine texture and excellent combustibility . Leaf as described above constitutes 47 % of quality I/III . Leaf ripe and reasonably undamaged, with slight curing defects, with slight disease blemishes, from all positions on the plant, up to 35 cm long for Macedonia Kaba Koulak and Trapezous, 25 cm long for Elassona and Phi 1 and 20 cm long for Myrodata Smyrnis , of yellow, yellow-green or light brown colour, of fairly porous structure, fairly fine texture, fairly elastic and shiny, very good combustibility . Leaf as described above constitutes 53 % of quality I/III 0 ). 21 . MYRODATA AGR1NION Quality I/Il : leaf ripe, undamaged, sound, without curing defects, from all positions on the plant except the first ('protomana '), up to 25 cm long, of yellow to deep orange colour , of good elasticity , shin ), porous structure , fine texture and excellent combustibility . Quality III : leaf ripe and reasonably undamaged, slight curing defects, with slight disease blemishes, from all positions on the plant, up to 30 cm long, of yellow , yellow-green or light reddish colour, fairly porous structure and fairly fine texture, fairly elastic and shiny, excellent combustibility . Quality IV : leaf sufficiently ripe and undamaged, with marked curing defects and disease injuries , coming from all primings, regardless of size , not uniform in colour, but having the minimum requirements for intervention. Quality I/ III : leaf ripe , undamaged, sound, without curing defects , from all positions on the plant except the first (' protomana'), up to 25 cm long, of yellow to deep orange colour, of good elasticity , shiny, porous structure, fine texture and excellent combustibility . Leaf as described above constitutes 47 % of quality I/III . Leaf ripe and reasonably undamaged, with slight curing defects, with slight disease blemishes, from all positions on the plant, up to 30 cm long, of yellow, yellow-green or light reddish colour, fairly porous structure and fairly fine texture, fairly elastic and shiny, excellent combustibility . Leaf as described above constitutes 53 % of quality I/III ( 1 ). (') Reference quality . No L 272 / 6 Official Journal of the European Communities 26 . 9 . 81 22 . ZICHNOMYRODATA Quality I/II : leaf ripe, undamaged, sound, without curing defects, from all positions on the plant except top leaves, up to 20 cm long, from light yellow to light orange colour, good elasticity , shiny, porous structure, fine texture, excellent combustibility . Quality III : leaf ripe and reasonably undamaged, with slight curing defects, with slight disease blemishes, from all positions on the plant, up to 25 cm long, colour yellow, yellow-green or light reddish, fairly porous structure and fairly fine texture, fairly elastic and shiny ; excellent combustibility . Quality IV : leaf ripe and sufficiently undamaged, with marked curing defects and disease injuries, coming from all primings, regardless of size, not uniform in colour, but having the minimum requirements for intervention. Quality I/ Ill : leaf ripe, undamaged, sound, without curing defects, from all positions on the plant except top leaves, up to 20 cm long, light yellow to light orange colour, good elasticity , shiny, porous structure, fine texture ; excellent combustibility . Leaf as described above constitutes 47 % of quality I/III . Leaf ripe and reasonably undamaged, with slight curing defects, with slight disease blemishes , from all positions on the plant, up to 25 cm long, colour yellow, yellow-green or light reddish, fairly porous structure and fairly fine texture, fairly elastic and shiny ; excellent combustibility . Leaf as described above constitutes 53 % of quality I/III (*). 23 . TSFBELIA Quality I/ II : Quality III : Quality IV : leaf ripe, undamaged, sound without curing defects, from all positions on the plant except the first ('protomana'), up to 35 cm long, colour yellow-red , orange to reddish, of porous structure, good elasticity, shiny, fairly bodied, fine texture and very good combustibility. leaf ripe and reasonably undamaged, with minor curing defects, from all positions on the plant, up to 40 cm long, colour light yellow, yellow-green, reddish or light brown, fairly porous structure, fairly elastic and shiny, fairly bodied, fairly fine texture, very good combustibility . Includes leaves with slight disease blemishes and/or minor damage. leaf poor, papery or crude, with marked curing defects, coming from all primings, regardless of size, not uniform in colour, showing marked integrity defects and disease injuries, but having the minimum requirements for intervention . leaf ripe, undamaged, sound, without curing defects , from all positions on the plant except the first ('protomana'), up to 35 cm long, colour yellow-red, orange to reddish, of porous structure, good elasticity and shiny, fairly bodied, fine texture and very good combustibility . Leaf as described above constitutes 45 % of quality I/III . Leaf ripe and reasonably undamaged, with minor curing defects, from all positions on the plant, up to 40 cm long, colour light yellow, yellow-green, reddish or light brown, fairly porous structure, fairly elastic and shiny, fairly bodied, fairly fine texture, very good combustibility ; includes leaves with slight disease blemishes and/or minor damage. Leaf as described above constitutes 55 % of quality I/III ( 1 ). Quality I/ III : ( ') Reference quality . No L 272 / 726 . 9 . 81 Official Journal of the European Communities 24 . MAVRA Quality I/ II : Quality III : Quality IV : leaf ripe, undamaged, sound, without curing defects , from all positions on the plant except the first ('protomana'), up to 30 cm long, colour yellow-reddish or orange to reddish, with porous structure, fine texture, good elasticity , shiny, fairly bodied, good combustibility . leaf ripe and reasonably undamaged, showing minor curing defects, from all positions on the plant, up to 40 cm long, colour yellowish, yellow-green ( lemon), reddish or light brown, fairly porous structure and fairly fine texture, fairly elastic and shiny, fairly bodied, of good combustibility . Includes also leaves with slight disease blemishes and/or minor damage. leaf poor, papery or crude, with marked curing defects , coming from all primings, regardless of size , not uniform in colour, showing marked integrity defects and disease injuries, but having the minimum requirements for intervention . leaf ripe , undamaged, sound, without curing defects , from all positions on the plant except the first ('protomana'), up to 30 cm long, colour yellow-reddish or orange to reddish, with porous structure, fine texture, good elasticity and shiny, fairly bodied, good combustibility . Leaf as described above constitutes 45 % of quality I/III . Leaf ripe and reasonably undamaged, showing minor curing defects, from all positions on the plant, up to 40 cm long, colour yellowish, yellow-green ( lemon), reddish or light brown, fairly porous structure and fairly fine texture, fairly elastic and shiny, fairly bodied, of good combustibility ; includes also leaves with slight disease blemishes and/or minor damage. Leaf as described above constitutes 55 % of quality I/III ( J ). Quality I/III : 25 . BURLEY GR Quality A : Quality B : Quality C : leaf fully ripe, fully developed, undamaged, sound, without curing defects, from the middle stalk position, of uniform medium nut-brown to nut-red colour, porous structure, fine texture, excellent combustibility (*). leaf ripe and sufficiently developed, showing some slight curing defects, sufficiently undamaged, with slight injuries, mostly of the lower stalk position , of varying shades of nut-brown colour, with moderately porous structure , moderately fine texture and very good combustibility . leaf ripe but not fully developed (coarse), partially broken, with serious disease injuries , regardless of size , priming and colour, with marked curing defects ( crude, burned), but having the minimum requirements for intervention . 26 . VIRGIN A GR Quality A : leaf fully ripe, fully developed, sound, undamaged, without curing defects, of uniform lemon yellow to medium orange colour, well bodied, fine texture and good combustibility, mainly from the middle stalk position ( 1 ). Quality B : leaf ripe and developed, sufficiently undamaged , slightly disease-injured , showing some minor curing defects, colour slightly variegated lemon, orange or light red with light greenish tint, and good combustibility, coming mostly from the lower stalk position . Quality C : leaf ripe but not fully developed, sufficiently undamaged, with serious injuries , regardless of size and priming, with marked curing defects, of variegated colour ( from yellow to nut-brow n or light green), but having the minimum requirements for intervention . ( s ) Reference quality . No L 272 / 8 Official Journal of the European Communities 26 . 9 . 81 ANNEX II Annex II to Regulation (EEC) No 1727/70 is amended as follows : I. The varieties entered against Serial No 1 are replaced by the following : ' 1 . BADISCHER GEUDERTHEIMER ' . II . Number 10.1 is replaced by the following : ' 10 . ( a ) KENTUCKY and hybrids thereof , ( b ) MORO DI CORI , ( c ) SALENTO . I. Tobacco from the 1980 and subsequent harvests : Category A : leaf of ample size , fully ripe, of firm and elastic texture , well-cured and in good condition, brown without damage, of good combustibility . Category B : leaf fully ripe, of firm texture, without curing and condition defects, brown in colour, with some damage, with good combustibility ( J ). Category C : leaf sufficiently ripe, of possibly light or coarse texture, with some defects as regards condition , uneven brown in colour; with some damage, possibly 1 prominent. III . The varieties entered against Serial No 1 1 are replaced by the following: ' 11 . ( a ) FORCHHEIMER HAVANNA II c); ( b ) NOSTRANO DEL BRENTA; ( c ) RESISTENTE 142 ; ( d ) GOJANO'. IV . The following entries are added : 17 . BASMA Quality I/II : leaf ripe, undamaged, sound, well-cured, from all positions on the plant except the first ('protomana'), up to 15 cm long, colour golden-yellow, orange to yellow-red, with good elasticity, shiny, fairly bodied, porous structure and fine texture, with strong pleasant aroma, good combustibility . Quality III : leaf ripe and reasonably undamaged, with slight curing defects and slight disease blemishes, up to 20 cm long, colour light yellow, reddish or light brown, with fairly porous structure and fine texture, medium elasticity, moderately shiny and bodied , with pleasant aroma , very good combustibility . Quality IV : poor leaf, papery or crude, showing marked handling defects, coming from all primings, regardless of size, not uniform in colour, showing marked integrity defects , with mild aroma , injured by disease or insects , but having the minimum requirements for intervention. Quality I/ III : leaf ripe , undamaged, sound, well-cured, from all positions on the plant except the first ('protomana'), up to 15 cm long, colour golden-yellow, orange to yellow-red, with good elasticity and shiny, fairly bodied, porous structure and fine texture, with strong, typical aroma, good combustibility. Leaf as described above ( I / II ) constitutes 45% of quality I / III . Leaf ripe and reasonably undamaged, with slight curing defects and slight disease blemishes, up to 20 cm long, colour light yellow, reddish or light brown, with fairly porous structure and fine texture, medium elasticity, moderately shiny and bodied, with strong, typical aroma, very good combustibility . Leaf as described above ( III ) constitutes 55 % of quality I/III ( J ). (') Reference quality . 26 . 9 . 81 Official Journal of the European Communities No L 272 / 9 18 . KATERINI and similar varieties Quality l/II : leaf ripe , undamaged , sound, well-cured, from all positions on the plant except the first ('protomana '), up to 20 cm long, colour light yellow or orange to reddish, of porous structure, good elasticity, shiny, fairly bodied, fine texture and very good combustibility . Quality III : leaf ripe with slight damage and curing defects, with slight disease blemishes, from all positions on the plant, up to 25 cm long, colour yellow, orange , yellow-green, reddish or light brown, of porous structure, medium elasticity and shiny, fairly bodied, fine texture and very good combustibility . Quality IV: poor leaf, papery or crude, with marked handling defects, coming from all primings, regardless of size, not uniform in colour, showing marked defects of integrity and disease injuries, but having the minimum requirements for intervention. Quality I/ III : leaf ripe, undamaged, sound, well-cured, from all positions on the plant except the first ('protomana '), up to 20 cm long, colour light yellow or orange to reddish, of porous structure, good elasticity, shiny, fairly bodied, fine texture and very good combustibility . Leaf as described above ( I/II) constitutes 45 % of quality I/III . Leaf ripe with slight damage and curing defects, with slight disease blemishes , from all positions on the plant, up to 25 cm long, colour yellow, orange, yellow-green , reddish or light brown, of porous structure, medium elasticity and shiny, fairly bodied, fine texture and very good combustibility . Leaf as described above constitutes 55% of quality I/III ( 1 ). 19 . KABA KOULAK classic Quality I/ II : leaf ripe , undamaged , sound, well-cured, from all positions on the plant except top leaves, up to 25 cm long for Macedonia Kaba Koulak and to 20 cm long for Karatzova and Kontoula, of moderate to deep yellow colour, good elasticity, shiny, of porous structure, fine texture and excellent combustibility . Quality III : leaf ripe with some slight damage and/or curing defects, with slight disease blemishes , from all positions on the plant, up to 30 cm long for Macedonia Kaba Koulak and 25 cm long for Karatzova and Kontoula, of yellow to reddish colour, of fairly porous structure and fairly fine texture, medium elasticity , shiny, excellent combustibility . Quality IV : leaf mature and sufficiently undamaged, with marked handling defects, with serious injuries , coming from all primings, regardless of size , colour light yellow-green, green or brown, but having the minimum requirements for intervention . Quality I/ III : leaf ripe, undamaged, sound, well-cured, from all positions on the plant except top leaves , up to 25 cm long for Macedonia Kaba Koulak and to 20 cm long for Karatzova and Kontoula, of moderate to deep yellow colour, good elasticity , shiny, of porous structure, fine texture and excellent combustibility . Leaf as described above constitutes 47 % of quality I/III . Leaf ripe with some slight damage and / or curing defects , with slight disease blemishes, from all positions on the plant, up to 30 cm long for Macedonia Kaba Koulak and 25 cm long for Karatzova and Kontoula, of yellow to reddish colour, of fairly porous structure and fairly fine texture, medium elasticity , shiny, excellent combustibility . Leaf as described above constitutes 53 % of quality I/III ( 1 ). ( 1 ) Reference quality . No L 272 / 10 Official Journal of the European Communities 26 . 9 . 81 20 . ( a ) KABA KOULAK non-classic (b ) ELASSONA, MYRODATA SMYRNE, TRAPEZOUS and PHI 1 Quality I/ II : leaf ripe, undamaged, sound, well-cured, from all positions on the plant except top leaves, up to 30 cm long for Macedonia Kaba Koulak and Trapezous, 20 cm long for Elassona and Phi 1 , and 15 cm long for Myrodata Smyrne, of light yellow to reddish colour, good elasticity, shiny, fairly porous structure, fine texture and excellent combustibility . Quality III : leaf ripe and reasonably undamaged, with slight curing defects, with slight disease blemishes, from all positions on the plant, up to 35 cm long for Macedonia Kaba Koulak and Trapezous, 25 cm long for Elassona and Phi 1 , and 20 cm long for Myrodata Smyrne, of yellow to light brown colour, fairly porous structure, fairly fine texture, fairly elastic and shiny, very good combustibility . Quality IV: leaves mature and sufficiently undamaged, with marked handling defects and serious injuries , coming from all primings, regardless of size , not uniform in colour, but having the minimum requirements for intervention. Quality I/III : leaf ripe , undamaged, sound, well-cured, from all positions on the plant except top leaves , up to 30 cm long for Macedonia Kaba Koulak and Trapezous, 20 cm long for Elassona and Phi 1 , and 15 cm long for Myrodata Smyrne, of light yellow to reddish colour, good elasticity, shiny, fairly porous structure, fine texture and excellent combustibility. Leaf as described above ( I/II ) constitutes 47 % of quality I/III. Leaf ripe and reasonably undamaged, with slight curing defects, with slight disease blemishes, from all positions on the plant, up to 35 cm long for Macedonia Kaba Koulak and Trapezous, 25 cm long for Elassona and Phi 1 , and 20 cm long for Myrodata Smyrne, of yellow to light brown colour, fairly porous structure, fairly fine texture, fairly elastic and shiny, very good combustibility . Leaf as described above ( III ) constitutes 53 % of quality I/III (*). 21 . MYRODATA AGRINION Quality I/ II : leaf ripe, undamaged, sound, well-cured, from all positions on the plant except the first ('protomana'), up to 25 cm long, of yellow to deep orange colour, of good elasticity, shiny, porous structure , fine texture and excellent combustibility . Quality III : leaf ripe and reasonably undamaged, with slight curing defects, with slight disease blemishes, from all positions on the plant, up to 30 cm long, of yellow to light reddish colour, fairly porous structure and fairly fine texture, fairly elastic and shiny, excellent combustibility . Quality IV : leaves sufficiently mature and undamaged, with marked handling defects, serious disease injuries, coming from all primings, regardless of size, not uniform in colour, but having the minimum requirements for intervention. Quality I/III : leaf ripe, undamaged, sound, well-cured, from all positions on the plant except the first ('protomana'), up to 25 cm long, of yellow to deep orange colour , of good elasticity , shiny, porous structure, fine texture and excellent combustibility . Leaf as described above ( I/II ) constitutes 47 % of quality I/III . Leaf ripe and reasonably undamaged, with slight curing defects, with slight disease blemishes, from all positions on the plant, up to 30 cm long, of yellow to light reddish colour, fairly porous structure and fairly fine texture, fairly elastic and shiny, excellent combustibility . Leaf as described above ( III ) constitutes 53 % of quality I/III ( x ). i 1 ) Reference quality . 26 . 9 . 81 Official Journal of the European Communities No L 272 / 11 22 . ZICHNOMYRODATA Quality I/ Il : leaf ripe, undamaged, sound, well-cured, from all positions on the plant except top leaves, up to 20 cm long, from light yellow to light orange in colour, good elasticity, shiny, porous structure, fine texture and excellent combustibility. Quality III : leaf ripe and reasonably undamaged, with slight curing defects, with slight disease blemishes, from all positions on the plant, up to 25 cm long, of yellow to light reddish colour, fairly porous structure and fairly fine texture, fairly elastic and shiny, excellent combustibility . Quality IV : leaf poor, papery or crude, with marked handling defects and disease injuries , coming from all primings, regardless of size, not uniform in colour, but having the minimum requirements for intervention. Quality I/III : leaf ripe, undamaged, sound, well-cured, from all positions on the plant except top leaves, up to 20 cm long, from light yellow to light orange in colour, good elasticity, shiny, porous structure, fine texture and excellent combustibility. Leaf as described above constitutes 47 % of quality I/III . Leaf ripe and reasonably undamaged, with slight curing defects, with slight disease blemishes, from all positions on the plant, up to 25 cm long, of yellow to light reddish colour, fairly porous structure and fairly fine texture, fairly elastic and shiny, excellent combustibility . Leaf as described above (III) constitutes 53 % of quality I/III ( 1 ). 23 . TSEBELIA Quality I/ 1I : Quality III : Quality IV: leaf ripe, undamaged, sound, well-cured, from all positions on the plant except the first ('protomana'), up to 35 cm long, colour yellow-red, orange to reddish, of porous structure, good elasticity, shiny, fairly bodied, fine texture and very good combustibility . leaf ripe and reasonably undamaged, with minor curing defects, from all positions on the plant, up to 40 cm long, colour from light yellow to reddish or light brown, fairly porous structure, fairly elastic and shiny, fairly bodied , fairly fine texture, very good combustibility; includes also leaves with slight disease blemishes and/or minor damage. poor leaf, papery or crude, with marked handling defects, coming from all primings, regardless of size, not uniform in colour, showing marked integrity defects and serious disease injuries , but having the minimum requirements for intervention . leaf ripe, undamaged, sound, well-cured, from all positions on the plant except the first ('protomana'), up to 30 cm long, colour yellow-red, orange to reddish, of porous structure, elastic and shiny, fairly bodied, fine texture and very good combustibility . Leaf as described above ( I/II ) constitutes 45 % of quality I/III. Leaf ripe and reasonably undamaged, with minor curing defects, from all positions on the plant, up to 40 cm long, colour from light yellow to reddish or light brown, fairly porous structure, fairly elastic and shiny, fairly bodied, fairly fine texture, very good combustibility ; includes also leaves with slight disease blemishes and/or minor damage. Leaf as described above constitutes 55 % of quality I/III ( 1 ). Quality I/ III : (*) Reference quality . No L 272 / 12 Official Journal of the European Communities 26 . 9 . 81 24 . MAVRA Quality I/II : Quality III : Quality IV : leaf ripe, undamaged, sound, well-cured, from all positions on the plant except the first ('protomana'), up to 30 cm long, colour yellow-reddish or orange to reddish, with porous structure, fine texture, good elasticity, shiny, fairly bodied, good combustibility . leaf ripe and reasonably undamaged, with minor curing defects, from all positions on the plant, up to 40 cm long, colour from yellowish to reddish or light brown, fairly porous structure and fairly fine texture, fairly elastic and shiny, fairly bodied, of good combustibility ; includes also leaves with slight disease blemishes and/or minor damage. leaf poor, papery or crude, with marked handling defects, from all primings, regardless of size, not uniform in colour, showing marked integrity defects and disease injuries, but having the minimum requirements for intervention . leaf ripe , undamaged, sound, well-cured, from all positions on the plant except the first ('protomana'), up to 30 cm long, colour yellow-reddish or orange to reddish, with porous structure, fine texture, elastic and shiny, fairly bodied, good combustibility. Leaf as described above constitutes 45 % of quality I/III . Leaf ripe and reasonably undamaged, with minor curing defects, from all positions on the plant, up to 40 cm long, colour from yellowish to reddish or light brown, fairly porous structure and fairly fine texture, fairly elastic and shiny, fairly bodied, of good combustibility; includes also leaves with slight disease blemishes and/or minor damage. Leaf as described above constitutes 55 % of quality I/III ( x ). Quality I/III : 25 . BURLEY GR Quality A : Quality B : Quality C : leaf fully ripe, fully developed, undamaged, sound, well-cured, from the middle stalk position, of uniform medium nut-brown to nut-red colour, porous structure, fine texture, excellent combustibility ( 1 ). leaf ripe and sufficiently developed, showing some slight handling defects, sufficiently undamaged, with slight injuries , coming mostly from lower stalk position , of varying shades of nut-brown colour, with moderately porous structure, moderately fine texture and very good combustibility. leaf mature but not fully developed (coarse), partially broken, with serious disease injuries, regardless of size , priming and colour with marked handling defects, but having the minimum requirements for intervention. 26 . VIRGINIA GR Quality A : leaf fully ripe, fully developed, from the middle stalk position , sound, undamaged , well-cured , of a uniform lemon yellow to medium orange colour, fine texture and good combustibility ( a ). Quality B : leaf ripe and developed, coming mostly from the lower stalk position, sufficiently undamaged, slightly disease-injured , showing some minor handling defects , colour slightly variegated yellow, lemon, orange or light red with light greenish tint and good combustibility . Quality C : leaf mature but not fully developed, sufficiently undamaged, with serious injuries , regardless of size and priming, with marked handling defects, of variegated colour ( from yellow to nut-brown or light green), but having the minimum requirements for intervention . (*) Reference quality . 26 . 9 . 81 Official Journal of the European Communities No L 272 / 13 ANNEX III Annex IV to Regulation (EEC ) No 1727 / 70 is amended as follows : I. The varieties entered against Serial No 1 are replaced by the following : ' 1 . Badischer Geudertheimer'. II . The varieties entered against Serial No 11 are replaced by the following : ' 11 . ( a ) Forchheimer Havanna II c ) ( b ) Nostrano del Brenta 26% 16% (c ) Resistente 142 (d ) Gojano'. III . The following entries are added : Moisture Serial No Varieties Leaf tobacco Baled tobacco Basma Katerini and similar varieties Kaba Koulak classic ( a ) Kaba Koulak non-classic (b ) Elassona , Myrodata Smyrne , Trapezous and Phi 1 Myrodata Agrinion ' 17 18 19 20 21 22 23 24 25 26 17% 16% 17% 17% 15% 17% 14% 14% 22% 19% 13% 13% 13% 13% 14% 13% 13% 13% 13% 13% ' Zichnomyrodata Tsebelia Mavra Burley GR Virginia GR 26 . 9 . 81No L 272 / 14 Official Journal of the European Communities ANNEX IV Annex I to Regulation (EEC ) No 1728 / 70 is amended as follows : I. The varieties entered against Serial No 1 are replaced by the following : ' 1 . Badischer Geudertheimer'. II . The varieties entered against Serial No 11 are replaced by the following : ' 11 . ( a ) Forchheimer Havanna II c ) ( b ) Nostrano del Brenta ( c ) Resistente 142 ( d ) Gojano'. III . The following entries are added : Serial Class I No Varieties Grade Class II Class III ' 17 Basma I / III 112 loon I / II 139 124 III 91 81 IV 34 30 18 Katerini and similar varieties I / III loot 1 ) I / II 124 III 81 IV 30 19 Kaba Koulak classic I / III 100 (!) I / II 112 III 89 IV 30 20 ( a ) Kaba Koulak non-classic I / III looo ) 109 ( b ) Elassona , Myrodata Smyrne , I / II 112 122 Trapezous and Phi 1 III 89 97 IV 30 33 21 Myrodata Agrinion I / III 1000 ) 22 Zichnomyrodata I / II 112 III 89 IV 30 23 Tsebelia I / III 128 115 100H I / II 159 143 124 III 104 93 81 IV 38 35 30 24 Mavra I / III 1000 ) 128 I / II 124 159 III 81 104 IV 30 38 25 Burley GR A 104 100Ã  1 ) B 68 65 c 50 48 26 Virginia GR A lOOt 1 ) B 65 c 50 (') Reference quality . 26 . 9 . 81 Official Journal of the European Communities No L 272 / 15 ANNEX V Annex II to Regulation (EEC ) No 1728 / 70 is amended as follows : I. The varieties entered against Serial No 1 are replaced by the following : ' 1 . Badischer Geudertheimer . II . The varieties entered against Serial No 11 are replaced by the following : ' 11 . ( a ) Forchheimer Havanna II c ) ( b ) Nostrano del Brenta ( c ) Resistente 142 ( d ) Goiano'. III . The following entries are added : Serial No Varieties Grade Class I Class II Class III ' 17 Basma I / III 112 IOOH I / II 139 124 III 91 81 IV 34 30 18 Katerini and similar varieties I / III lOO (') I / II 124 III 81 IV 30 19 Kaba Koulak classic I / III loon I / II 112 III 89 IV 30 20 ( a ) Kaba Koulak non-classic I / III lOOH 109 ( b ) Elassona , Myrodata Smyrne , I / II 112 122 Trapezous and Phi 1 III 89 97 IV 30 33 21 Myrodata Agrinion I / III lOO (') 22 Zichnomyrodata I / II 112 III 89 IV 30 23 Tsebelia I / III 128 115 100 ( 1 ) I / II 159 143 124 III 104 93 81 IV 38 35 30 24 Mavra I / III 1000 ) 128 I / II 124 159 III 81 104 IV 30 38 25 Burley GR A ¢ 104 100H B 68 65 c 50 48 26 Virginia GR A 1000 ) B 65 c 50 ( J ) Reference quality . Official Journal of the European Communities 26 . 9 . 81No L 272 / 16 ANNEX VI Amount referred to in Article 1 ( 6 ) of Regulation (EEC) No 327 / 71 Serial No Varieties Amount in ECU / kg of leaf tobacco 1 Badischer Geudertheimer 0-684 2 Badischer Burley E 0-682 3 Virgin D 0-641 4 ( a ) Paraguay and hybrids thereof ( b ) Dragon vert and hybrids thereof Philippin Petit Grammont ( Flobecq ) Semois Appelterre 0-510 5 Nijkerk 0-410 6 ( a ) Misionero and hybrids thereof ( b ) Rio Grande and hybrids thereof J 0-511 7 8 Bright Burley I 0-692 0-644 9 Maryland 0-644 10 ( a ) Kentucky and hybrids thereof ( b ) Moro di Cori ( c ) Salento J 0-627 11 ( a ) Forchheimcr Havanna II c ) ( b ) Nostrano dei Brenta ( c ) Resistente 142 ( d ) Gojano 0-684 12 ( a ) Beneventano ( b ) Brasile Selvaggio and similar varieties J 0-474 13 Xanti-YakÃ 1-088 14 ( a ) Perustitza ( b ) Samsun J 0-741 15 Erzegovina and similar varieties 0-677 16 ( a ) Round Tip ( b ) Scafati ( c) Sumatra I J 8-000 17 Basma 0-986 18 Katerini and similar varieties 1-006 19 Kaba Koulak classic 0-908 20 ( a ) Kaba Koulak non-classic ( b ) Elassona , Myrodata Smyrne , Trapezous and Phi 1 J 0-908 21 Myrodata Agrinion 0-908 22 Zichnomyrodata 0-908 23 Tsebelia 0-908 24 Mavra 0-908 25 Burley GR 0-501 26 Virginia GR 0-692 26 . 9 . 81 Official Journal of the European Communities No L 272 / 17 ANNEX VII TOLERANCE MARGINS IN PERCENTAGE OF NET WEIGHT I. Tobacco bought in leaves by intervention agency Varieties During year of purchase Dark , air-cured ( 1 , 4 , 5 , 6 , 11 , 12 ) Fire-cured 10 Special tobaccos ( 16 ) 8% 8% 8% 5% 5% 8% Light , air-cured ( 2 , 8 , 9 , 25 ) Flue-cured ( 3 , 7 , 26 ) Sun-cured ( 13 , 14 , 15 , 17 , 18 , 19 , 20 , 21 , 22 , 23 , 24 II . Tobacco bought baled by intervention agency Varieties During yearof purchase During the following years Dark , air-cured ( 1 , 4 , 5 , 6 , 11 , 12 ) 1-5% 0-7% Fire-cured ( 10 ) 1 · 5 % 0-7% Special tobaccos ( 16 ) 1 · 5 % 0-7% Light , air-cured ( 2 , 8 , 9 , 25 ) 1-0% 0-6% Flue-cured ( 3 , 7 , 26 ) 1 · 0 % 0-8% Sun-cured ( 13 , 14 , 15 ) 1 · 0 % 0-6% ( 17 , 18 , 19 , 20 , 21 , 22 , 23 , 24 ) 2-0% 1 · 0 % No L 272 / 18 Official Journal of the European Communities 26 . 9 . 81 ANNEX VIII The Annex to Regulation (EEC ) No 410 / 76 is amended as follows : I. The varieties entered against Serial No 1 are replaced by the following : ' 1 . Badischer Geudertheimer'. II . The varieties entered against Serial No 11 are replaced by the following : 11 . ( a ) Forchheimer Havanna II c ) ( b ) Nostrano del Brenta 26% ( c ) Resistente 142 ( d ) Gojano'. III . The following entries are added : Serial No Varieties Maximum weight losses ( in % of net weight of leaf tobacco ) (&gt;) ' 17 Basma 13 7 18 Katerini and similar varieties 17 6 19 Kaba Koulak classic 14 9 20 ( a ) Kaba Koulak non-classic ( b ) Elassona , Myrodata Smyrne , Trapezous and Phi 1 I 14 9 21 Myrodata Agrinion 13 4 22 Zichnomyrodata 14 9 23 Tsebelia 14 9 24 Mavra 14 9 25 Burley GR 24 4 26 Virginia GR 14 0 (') These percentages are increased by four points in the case of tobaccos which have been threshed .'